Citation Nr: 0531271	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture dislocation at the second and 
third cervical vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from October 
1973 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which  continued a 10 percent rating for the veteran's 
service-connected cervical spine disability.  The veteran's 
notice of disagreement was received in April 1996.  Following 
a VA examination, an August 1996 rating decision increased 
the evaluation to 20 percent.  The veteran continued to 
disagree with the rating.  The matter was subsequently 
developed for consideration by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that a hearing before the undersigned 
Veterans Law Judge (i.e., Travel Board hearing) was held on 
May 24, 2005.  Unfortunately, the tape recording of the 
hearing was lost and a transcription can not be made.  In 
accordance with 38 C.F.R. § 20.717, the veteran has been 
offered the opportunity to appear at another Board hearing 
and he has responded by indicating that he wants to appear in 
person for another Travel Board hearing.  

In order to ensure full compliance with due process 
requirements, therefore, the RO must schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.717, 20.904(a)(3) (2004).




Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2004).  A copy of the 
notification letter should be provided to 
the veteran's representative.  

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


